PER CURIAM.
In expressing our decision to reverse the trial court’s order terminating child support and finding that the ex-wife is indebted to the former husband in the amount of $2000.00, it is not necessary that we recount the underlying facts. The record before us will neither support the trial court's conclusion that the children were emancipated nor sustain the ex-husband’s entitlement to the recoupment of child support payments made during periods when the children resided with him. See Fileger v. Fileger, 478 So.2d 105 (Fla. 2d DCA 1985); Raybuck v. Raybuck, 451 So.2d 540 (Fla. 2d DCA 1984).
Accordingly, we vacate the trial court’s order and remand this matter for further proceedings consistent with this opinion.
RYDER, A.C.J., and FRANK and HALL, JJ., concur.